Judgment, Supreme Court, New York County (Rosalyn Richter, J.), rendered December 16, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the first and third degrees, and sentencing him to an aggregate term of 15 years to life, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s mistrial motion made on the basis of the prosecutor’s summation comment concerning defendant’s registration at a hotel under a false name, since the court’s curative instruction was sufficient to prevent any prejudice (see People v Santiago, 52 NY2d 865 [1981]).
By failing to object, by making generalized objections or objections on different grounds from those raised on appeal, or by failing to request any further relief after objections were sustained, defendant failed to preserve any of his remaining arguments and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur—Buckley, P.J., Mazzarelli, Andrias, Saxe and Williams, JJ.